Order entered October 22, 2015




                                             In The
                                    QCourt of ~pealS'
                          .1'iftb mtS'trttt of mexaS' at mallaS'
                                      No. 05-15-00859-CR

                           DERIC EUGENE MADISON, Appellant

                                               v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76000-U

                                           ORDER

       The Court REINSTATES the appeal.

       On September 22,2015, this Court denied court reporter Cheryl Dixon's September 11,

2015 request for an extension of time to file the reporter's record and ordered the trial court to

make findings. Although the trial court's findings are dated September 24, 2015, we did not

receive the supplemental clerk's record containing the findings until October 20, 2015.        We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and represented by court-appointed counsel Lawrence Mitchell; (3) Cheryl Dixon is the court

reporter who recorded the proceedings; and (4) Ms. Dixon's explanation for the delay in tiling

the record is her workload and a death in the family.      Because, to date, Ms. Dixon has not
                                                                                    RECt:IVED IN
                                                                                SOURT OF APPEALS, 5th DISl

                                                                                     NOV 1 8 2015
                                                                                     LISA MATZ
                                                                                 CLERK. 5th DISTRICT
tendered the reporter's record, we DO NOT ADOPT the finding that Ms. Dixon would tile the

record by September 30, 2015.

       We ORDER court reporter Cheryl Dixon to file, by FRIDAY, NOVEMBER 6, 2015

the complete reporter's record, including all exhibits admitted into evidence. If the record is not

tiled by that date, the Court will utilize its available remedies, which may include ordering that

Cheryl Dixon surrender her notes to the trial court for preparation by another court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, court reporter; Felicia F'itre, Dallas

County District Clerk; and to counsel for all parties.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE
([nurt of i\ppruls
JHftl1 tlinfri.cf of IDrxu.s at ilallus
                                                                                                                                                           BOWES
George L. Allen Sr Courts Building
                                                                                                                                                     nnn    .<iit'l.t::
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                                                                                                                 n;'
                                                                                                                                  1 "'       • $ uuu.'+o·J
                                                                                                                             ~ OCOD8~) 2·; 4   CCT ~~2            1
                                                                                                         i'2'''J':-jJh""?.h·»-   Mfi.ILED FROr;l Zlf) CCDE 7":2 1


                                                      ~~

                                                              CASE: 05-15-00859-CR
                                                              DERIC T:'l Tr:.J:'l\.TP M A nTSON
                                                              #2007L N:I.X::Ii:           75:3674008-lN     ll./06/l5
                                                                                          RETURN TO SENDER
                                                           Allred Ur                   INSUPPICIINT ADO-ISS
                                                           2101 FN                        UNABLE TO FORWAaD
                                                                                         RJ:TUU .:TOl'id''J»!mJ:R
                                          .c-- - - , , .   ~owa P~r·   lll,,JI,J,!,Ifi,I,I"IJ,I, .. I!JII,Intlllulllullluiii.I,I~,II,II,JI      :e         ££ P
                                                 ?~